Judge Roane
pronounced the following opinion of this Court.
The declaration in this case having stated, that one Catechy Graham was jointly bound with the appellant, in the bond on which this suit is founded ; and the said Catesby Graham not being shown to be dead, the Court (upon the authority of the case of Leftwich v. Berkeley) is of opinion, that it was not competent to the appellee to maintain his action separately against the appellant : on this ground, (without deciding on any other,) the Court is of opinion to reverse the judgment of the Superior Court with costs, and enter judgment for the appellant»